United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1417
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
David John Luoma,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 7, 2009
                                Filed: October 8, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       David John Luoma appeals the district court’s1 imposition of a $10,000 fine
upon his guilty plea to a pornography offense, arguing that the court did not properly
consider the burden the fine would place on Luoma’s wife, and that the fine is
unreasonable under the circumstances. We review the imposition of a fine and the
determination of its amount for clear error. See United States v. Herron, 539 F.3d
881, 888 (8th Cir. 2008). Having carefully reviewed the record, we conclude that the
court did not err: the court properly considered appropriate factors before imposing

      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
the fine, including Luoma’s ability to pay the fine and the burden the fine would have
on Luoma’s wife, and the court imposed a fine at the bottom of the applicable
Guidelines range. See U.S.S.G. § 5E1.2(d)(1)-(8) (factors court must consider before
imposing a fine); Herron, 539 F.3d at 888-89 (record must provide sufficient
information to establish factors were considered before fine is imposed).2

      Accordingly, we affirm.
                     ______________________________




      2
       Contrary to the government’s position, we conclude that the issue was
adequately preserved for appeal. See United States v. Bauer, 19 F.3d 409, 413 (8th
Cir. 1994) (although defendant made only vague objection to his financial situation,
defendant adequately preserved issue for appeal).

                                         -2-